DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. Applicant’s main argument is that the combination of Strasser and Brunda is unclear since the equivalent circuit taught by Brunda represents a human being, rather than a plant as claimed. This argument is not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Brunda was specifically relied upon to provide evidence that modeling the functions of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser ("Chapter 12: Analysis of the Chlorophyll a Fluorescence Transient" In: “Advances in Photosynthesis and Respiration: Chlorophyll a Fluorescence -A Signature of Photosynthesis", 2004, Springer Netherlands, Dordrecht, XPQ55458121, ISBN: 978-1-4020-3217-2 vol. 19, pages 321-362, DOI: 10.1007/978-1-4020-3218-9_12, * pages 339-346 *) in view of Brunda (US 20140210448 A1).
With regards to claim 1, Strasser discloses an information processing apparatus comprising: a calculating part that applies a calculation algorism in accordance with a transient model that presents functions that a living body to be measured has, to measurement data of a transient response obtained from the living body, the calculating part thereby calculating an unknown parameter of parameters relating to the transient model, wherein the living body includes a plant, the transient model includes a model that represents an electron transfer system of a photochemical reaction in photosynthesis of the plant, the calculation algorism includes an algorism to calculate a quantum yield of the photosynthesis from a transient response of chlorophyll fluorescence of the plant, using the transient model, the measurement data includes measurement data of the transient response of the chlorophyll fluorescence of the plant, and the calculating part calculates the quantum yield of the photosynthesis of the plant as the unknown parameter by applying the calculation algorism to the measurement data as an input (Strasser discusses the analysis of chlorophyll a transients (see title), and in section V, B describes the "JIP test" for fast in vivo screening of plants. The test is based on measurements of chlorophyll fluorescence transients of plants in vivo, which are living bodies in the sense of claim 1. Chlorophyll fluorescence is induced in the plant during photosynthesis, which is a function of the living body (plant) in the sense of claim 1. Measurement data of a polyphasic chlorophyll fluorescence rise O-I-J-P of higher plants are shown in figure 4. These measurement data are measurement data of a transient response obtained from the living body in the sense of claim 1. Strasser uses an algorithm in accordance with a transient model that represents the 
With regards to claim 3, Strasser discloses the quantum yield of the photosynthesis of the plant is at least one of a maximal quantum yield (Fv/Fm) of the electron transfer system of the photosynthesis (pg. 334).
With regards to claim 4, Strasser discloses the claimed model (see comments as applied to claim 1).
With regards to claim 5, Strasser discloses automatically performing calculations and simulations by an information processing apparatus programmed with software (pg. 357-358), but does not specify the claimed storage part. Nevertheless, the disclosed apparatus by Strasser suggests 
With regards to claim 6, Strasser discloses a light emission control part that controls a light emitting part such that the measurement data is obtained, the light emitting part emitting a light beam to the plant (pg. 350, section V, B8).
With regards to claim 7, Strasser discloses the light emitting part (pg. 350, section V, B8); and a sensor that senses the chlorophyll fluorescence of the plant (Fig. 8; pg. 342, fluorimeter).
With regards to claim 8, Strasser discloses wherein the light source comprises LEDs and a fluorimeter for detecting fluorescence (pg. 342), but does not specify emitting a laser beam and a scanning part. Nevertheless, such a modification was known and would have been considered obvious. It is noted that providing a scanning laser beam would enable analysis of particular areas of a sample as desired. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Strasser with the claimed configuration in view of the recited benefit.
With regards to claims 12 and 13, Strasser does not teach the recited components. Nevertheless, the disclosed apparatus by Strasser suggests a computing device which generally comprises a user interface and recording apparatus (memory). Note that Strasser teaches wherein the ease of measuring, under any conditions and in a short time, hundreds of fast fluorescence transients and the automatic data processing make the JIP-test a powerful tool for rapid screening of the 'vitality' of plants (pg. 357-358). Therefore, it would have been well known, obvious, and predictably 
With regards to claims 14-16, the inventions claimed in claims 14-16 are suggested by the apparatus of claim 1 and are rejected accordingly.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser in view of Brunda and Kramer (US 20180313760 A1).
With regards to claim 9, Strasser discloses a sensor that senses the chlorophyll fluorescence of the plant (pg. 342, fluorimeter), but does not teach the claimed external lights and interface. In a similar field of endeavor, Kramer teaches a method and apparatus for estimating photosynthetic characteristics of a plant comprising a highly controlled growth chamber having a control interface 1160 [0063] and comprising light sources to stimulate growth [0080] in order to analyze plant samples under various conditions. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Strasser with the claimed configuration.
With regards to claim 10, Strasser does not teach the claimed configuration. However, Kramer teaches it was known to determine photosynthetic properties while varying environmental light in order to study said properties of plants under real world conditions [0097]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Strasser with the claimed elements. Although Strasser and Kramer are silent with respect to the sensor for sensing the environmental light, such a modification was already known and would have been considered obvious in view of calibrating the environmental light sources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884